Citation Nr: 1244199	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to October 1982, and from January 4, 2004 to October 29, 2004.  

This matter comes before the Bard of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened a claim of service connection for left ear hearing loss, but denied service connection on the merits.  The issues have been characterized as listed on the title page consistent with the Board's decision to reopen and adjudicate on the merits.

Despite the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for a right ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The May 2002 rating decision that denied service connection for left ear hearing loss was not appealed and is final.

2.  Evidence received since the May 2002 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss and raises a reasonable possibility of substantiating the claim. 

3. The Veteran has left ear hearing loss for VA compensation purposes that is related to acoustic trauma during active service.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

2. The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied service connection for left ear hearing loss in May 2002, finding that the evidence did not demonstrate that a chronic left ear hearing loss disability subject to service connection was shown in service by the evidence of record.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2012).

In December 2006, the Veteran filed a request to reopen the claim for service connection for left ear hearing loss.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decision makers. 'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the May 2002 rating decision includes additional service treatment records dated in September 2004 showing a left ear hearing loss as defined under 38 C.F.R. § 3.385.  This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim: that the Veteran has a present left ear hearing loss.  Reopening the claim is warranted. 38 U.S.C.A. § 5108.

Service Connection

The Veteran claims service connection for left ear hearing loss as being due to his exposure to loud noise and resulting acoustic trauma from service related duties, especially his duties as machinist mate in engine rooms of vessels on which he served during his service in the Navy from May 1976 to October 1982. 

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  On a whispered voice test a finding of 15/15 is considered normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

The Veteran's DD Forms 214 reflect that during both periods of active duty, his primary specialty was machinists mate (MM).  These records also reflect that decorations included Navy Rifle Marksmanship Ribbon and Navy Pistol Marksmanship Ribbon.  

Service treatment records associated with the Veteran's first period of service, from September 1976 to October 1982, show that, as part of his December 1975 examination prior to enlisting, hearing was measured, and pure tone thresholds in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
5
LEFT
15
5
0
/
5

The examination report shows that the clinical evaluation for the ears and drums was normal.  At that examination the Veteran reported that he had had no hearing loss or trouble with his ears.

At an October 1976 examination for purposes related to his military occupation associated with submarine service, hearing was measured, and pure tone thresholds in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
5
LEFT
15
5
0
/
5

At that examination the Veteran reported that he had trouble with his right ear, which had a hard time equalizing with pressure, but that he had no problems with his left ear.

A January 1977 sick call record notes that the Veteran underwent hearing testing and the audiogram was noted to be grossly abnormal, showing a decrease in hearing.  The record noted that on examination the Veteran had some clear fluid behind the right tympanum, and the Veteran had a history of an Eustachian tube on the right for which the Veteran was rejected for submarine duty.  

The report of a June 1977 examination shows that the Veteran's position-military occupation-at that time was recorded to be MM3-N-ACT, indicating he was a machinist mate.   The Veteran reported that he did not have problems with ears or hearing loss. Evaluation of the ears was noted to be abnormal, in that the right ear would not clear.  When hearing was measured, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
20
15
15
20
15

A Hearing Conservation Program report of the USS Saratoga includes five audiograms dated between January 1978 and March 1979.  These audiograms show that pure tone thresholds, in decibels, were as follows at the indicated dates:




HERTZ


Jan. 1978
500
1000
2000
3000
4000
RIGHT
40
35
25
20
20
LEFT
45
20
15
30
25



HERTZ


Apr. 1978
500
1000
2000
3000
4000
RIGHT
55
55
45
45
75
LEFT
30
25
25
35
30



HERTZ


Aug. 1978
500
1000
2000
3000
4000
RIGHT
50
20
25
35
30
LEFT
45
40
30
50
55



HERTZ


Jan. 1979
500
1000
2000
3000
4000
RIGHT
35
30
35
35
35
LEFT
40
40
35
50
50



HERTZ


Mar. 1979
500
1000
2000
3000
4000
RIGHT
30
20
25
30
25
LEFT
35
35
25
25
30

Service treatment records in July and August 1981 show that the Veteran was treated for complaints of pain and irritation with itching and decreased hearing of the left ear.  Examination in July 1981 showed that the left ear tympanum was cloudy with pus noted.  The assessment was otitis externa.  Examination in August 1981 showed complaints that blockage developed in the left ear, with decreased hearing in the right ear.  Examination showed exudative otitis externa in the left ear.  Debris was removed.

An audiogram of testing in December 1981 shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
0
LEFT
25
10
5
15
30

The report of a September 1982 separation examination shows that the Veteran's specialty was machinist mate, and that evaluation of the ears and drums was normal.  When hearing was measured, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
0
LEFT
15
5
0
10
5

A Navy Reserve audiogram taken on August 1, 2001 shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
10
LEFT
25
15
10
15
30

Navy and Marine Corps Reserve Center records show that the Veteran served on active duty for training in Korea from August 12, 2001 to September 1, 2001.  Associated service treatment records show that during that period, the Veteran was seen in August 2001 for left ear complaints that were assessed as otitis media with external canal abrasion.  

A Navy Reserve medical report contains audiograms resulting from testing on three dates in the latter half of September 2004.  Each of these three audiograms shows that for the left ear, at the Hertz levels from 500 to 4000, the pure tone thresholds ranged from 35 to 70 decibels.   The most recent of these audiograms, dated September 24, 2004,  shows that pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
10
15
LEFT
65
60
40
35
60

In summary, no left ear hearing loss as defined under 38 C.F.R. § 3.385 is shown at the September 1982 separation examination prior to discharge from service.  However, service connection may still be established if it is shown that a current hearing loss is related to service.  Notably, the Veteran did have abnormal left ear symptomatology shown during service, including audiological findings meeting criteria of 38 C.F.R. § 3.385 for hearing loss, although he did not have recognized hearing loss at discharge. Nonetheless, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 for hearing loss at separation if he currently is shown to have a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
 
The medical evidence shows that the Veteran has a present left ear hearing loss for VA compensation purposes, as reflected in the most recent audiological findings dated in September 2004.  The Veteran has, in essence, attested that he has had hearing problems since during the period of service ending in October 1982.  He attributes this condition to his work as machinists mate in the engine room with exposure to constant acoustic noise trauma. The Veteran is competent to report as to the symptoms of hearing loss and as to there being a chronicity of hearing difficulties observed since during service.  

The Veteran's report of left ear hearing loss symptoms since during service ending October 1982 is also credible given the abnormal audiology findings shown in service, particularly those shown between January 1978 and March 1979.  This is also credible given that the Veteran's military occupation of machinists mate with the associated loud noise of the engine rooms in which he worked on ships during service.  The fact that the Veteran was apparently placed in a hearing conservation program during service is probative of the inservice results of acoustic trauma due to exposure to loud noise.  Also, service treatment records showing left ear organic pathology in service including otitis externa is probative of the Veteran's claim. 

In light of the competent evidence of the Veteran's in-service exposure to attendant loud noise in performing duties as machinists mate over a number of years; the audiological findings in service showing significant elevations in pure tone thresholds constituting a present left ear hearing loss at times during service; later audiology findings showing a present hearing loss; and the Veteran's competent and credible report essentially of a continuity of hearing difficulties since service; the Board finds that the left ear hearing loss had its onset during service and service connection is warranted for left ear hearing loss.  


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for left ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


